Exhibit 10.1

FIRST AMENDMENT TO THE

EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (the “Amendment”) is executed on
this _8th day of March 2017 (the “Effective Date”), by and between Michael
Hansen (hereinafter referred to as “Executive”) and Ominto, Inc. (“Employer”
and, together with its subsidiaries, the “Company”) and serves to amend that
certain Employment Agreement dated November 17, 2016 (the “Employment
Agreement”) by and between Executive and the Company. Capitalized terms used
herein but not defined shall have the same meanings given to them in the
Employment Agreement. Executive and Company are collectively referred to as the
“Parties” and singularly referred to as “Party.”

 

RECITALS

 

WHEREAS, Executive currently is employed by the Company pursuant to the terms of
the Employment Agreement; and

 

WHEREAS, the Parties desire to amend the Employment Agreement as described
below, but to otherwise maintain in effect in full all other terms of the
Employment Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Parties agree as follows:

 

AMENDMENT

1.      ADOPTION OF RECITALS. The Parties adopt the above recitals as being true
and correct, and they are incorporated herein as material parts of this
Amendment.

 

2.      SECTION 4(a). The Parties agree that Section 4(a) of the Employment
Agreement shall be amended and restated as follows: 

(a)            RESTRICTED STOCK GRANT. Ominto shall grant to Executive 200,000
shares of Restricted Stock (as defined in the Ominto, Inc. Amended and Restated
2010 Omnibus Equity Compensation Plan, as may be amended from time to time (the
“Omnibus Plan”)) under the Omnibus Plan (the “Restricted Stock Grant”).

3.      SECTION 4(c). The Parties agree that Section 4(c) of the Employment
Agreement shall be amended and restated as follows:

(c) The Restricted Stock Grant shall vest on the later of (i) January 1, 2017,
(ii) upon the approval of the listing of the Company’s common stock on the
NASDAQ stock exchange or (iii) such other date as may be approved by the Board.



 1 

 

 

4.      FULL FORCE AND EFFECT. Except as expressly amended herein, all other
terms and provisions of the Employment Agreement shall remain in full force and
effect and are hereby ratified and confirmed in all respects. The Parties
mutually acknowledge and agree that any and all other prior agreements, offer
letters or contracts between Executive and the Company, are declared null and
void with no legal effect as of the date this Amendment is executed by the
Parties.

5.      FURTHER AMENDMENTS. The Employment Agreement shall further be amended
wherever appropriate to reflect the changes indicated above.

 

6.      RIGHT TO REVIEW AND TO SEEK COUNSEL. The Executive acknowledges that K&L
Gates LLP represents only the Company in this Amendment and does not represent
the interests of the Executive and has not advised the Executive in connection
with this Amendment. The Executive further acknowledges that he has had the
opportunity to seek independent counsel and tax advice in connection with the
execution of this Amendment, and the Executive represents and warrants to the
Company (a) that he has sought such independent counsel and advice as he has
deemed appropriate in connection with the execution hereof and the transactions
contemplated hereby, and (b) that he has not relied on any representation of the
Company as to tax matters, or as to the consequences of the execution hereof.

 

7.      GOVERNING LAW. This Amendment shall be governed and construed in
accordance with the laws of the State of Florida without regard to conflicts of
law.

 

8.      HEADINGS AND CAPTIONS. The titles and captions of paragraphs and
subparagraphs contained in this Amendment are provided for convenience of
reference only, and shall not be considered terms or conditions of this
Amendment.

 

9.      VALIDITY. The invalidity or unenforceability of any provision of this
Amendment shall not affect the validity or enforceability of any other provision
of this Amendment, which shall remain in full force and effect.

 

10.  COUNTERPARTS. This Amendment may be executed in one or more counterparts,
by facsimile or electronically, each of which shall be deemed to be an original
but all of which together will constitute one and the same instrument. For
purposes of legal enforcement of this Agreement (i.e., by a court of law or
equity or in arbitration), a copy or scanned version of this Agreement shall
constitute an original.

 

 

[Signature page follows.]

 2 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on March 8 ,
2017.



COMPANY:   EXECUTIVE:       OMINTO, INC.   MICHAEL HANSEN                    
By: /s/ Raoul Quijada                        By: /s/ Michael Hansen          
Name: /s/ Raoul Quijada                       Title: Chief Financial Officer    
           

 

 

 3 



